
	

114 HRES 345 IH: Expressing support for designation of the month of June 2015 as “National Post-Traumatic Stress Awareness Month” and June 27, 2015, as “National Post-Traumatic Stress Awareness Day”.
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 345
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Mr. Peters (for himself, Ms. Norton, Mr. Jones, Mr. Payne, and Mr. DeSaulnier) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing support for designation of the month of June 2015 as National Post-Traumatic Stress Awareness Month and June 27, 2015, as National Post-Traumatic Stress Awareness Day.
	
	
 Whereas the brave men and women of the Armed Forces of the United States, who proudly serve the United States, risk their lives to protect the freedom of the people of the United States, and deserve the investment of every possible resource to ensure their lasting physical, mental, and emotional well-being;
 Whereas more than 2,000,000 members of the Armed Forces have deployed overseas since the events of September 11, 2001, and have served in places such as Afghanistan and Iraq;
 Whereas the Armed Forces of the United States have sustained a historically high operational tempo since September 11, 2001, with many members of the Armed Forces deploying overseas multiple times, placing those members at high risk of post-traumatic stress (referred to in this preamble as PTS);
 Whereas men and women of the Armed Forces and veterans who served before September 11, 2001, remain at risk for PTS and other mental health injuries;
 Whereas the Secretary of Veterans Affairs reports that— (1)since October 2001, more than 390,000 of the approximately 1,160,000 veterans of Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn who have received health care from the Department of Veterans Affairs have been diagnosed with PTS;
 (2)in fiscal year 2014, more than 531,000 of the nearly 6,000,000 veterans who sought care at a medical facility of the Department of Veterans Affairs received treatment for PTS; and
 (3)of veterans who served in Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn who are receiving health care from the Department of Veterans Affairs, more than 615,000 have received a diagnosis for at least 1 mental health injury;
 Whereas many cases of PTS remain unreported, undiagnosed, and untreated due to a lack of awareness about PTS and the persistent stigma associated with mental health conditions;
 Whereas exposure to military trauma can lead to PTS; Whereas PTS significantly increases the risk of anxiety, depression, suicide, homelessness, and drug- and alcohol-related injuries and deaths, especially if left untreated;
 Whereas public perceptions of PTS or other mental health injuries create unique challenges for veterans seeking employment;
 Whereas the Department of Defense and the Department of Veterans Affairs—as well as the larger medical community, both private and public—have made significant advances in the identification, prevention, diagnosis, and treatment of PTS and the symptoms of PTS, but many challenges remain;
 Whereas increased understanding of PTS can help diminish the stigma attached to this mental health issue, and additional efforts are needed to find further ways to reduce this stigma—including an examination of how PTS is discussed in the United States and a recognition that PTS is a common injury that is treatable and repairable;
 Whereas PTS can result from any number of stressors other than combat, including rape, sexual assault, battery, torture, confinement, child abuse, car accidents, train wrecks, plane crashes, bombings, or natural disaster, and affects approximately 8,000,000 adults in the United States annually; and
 Whereas the designation of a National Post-Traumatic Stress Awareness Month and a National Post-Traumatic Stress Day will raise public awareness about issues related to PTS, reduce the stigma associated with PTS, and help ensure that those suffering from the invisible wounds of war receive proper treatment: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of “National Post-Traumatic Stress Awareness Month” and “National Post-Traumatic Stress Awareness Day”;
 (2)supports the efforts of the Secretary of Veterans Affairs and the Secretary of Defense—as well as the entire medical community—to educate members of the Armed Forces, veterans, the families of members of the Armed Forces and veterans, and the public about the causes, symptoms, and treatment of post-traumatic stress injuries;
 (3)encourages commanders of the Armed Forces to support appropriate treatment of men and women of the Armed Forces who are diagnosed with PTS; and
 (4)respectfully requests that the Clerk of the House of Representatives transmit a copy of this resolution to the Secretary of Veterans Affairs and the Secretary of Defense.
			
